
	
		II
		Calendar No. 441
		112th CONGRESS
		2d Session
		H. R. 4018
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 28, 2012
			Received
		
		
			June 29, 2012
			Read the first time
		
		
			July 9, 2012
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To improve the Public Safety Officers’
		  Benefits Program.
	
	
		1.Short titleThis title may be cited as the
			 Public Safety Officers’ Benefits
			 Improvements Act of 2012.
		2.Benefits for
			 certain nonprofit emergency medical service providers; miscellaneous
			 amendments
			(a)In
			 generalTitle I of the Omnibus Crime Control and Safe Streets Act
			 of 1968 (42 U.S.C.
			 3711 et seq.) is amended—
				(1)in section 901(a)
			 (42 U.S.C.
			 3791(a))—
					(A)in paragraph (26),
			 by striking and at the end;
					(B)in paragraph (27),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(28)the term
				hearing examiner includes any medical or claims
				examiner.
							;
					(2)in section 1201
			 (42 U.S.C.
			 3796)—
					(A)in subsection (a),
			 by striking follows: and all that follows and inserting the
			 following:
						
							follows (if the payee indicated is
			 living on the date on which the determination is
			 made)—(1)if there is no
				child who survived the public safety officer, to the surviving spouse of the
				public safety officer;
							(2)if there is at
				least 1 child who survived the public safety officer and a surviving spouse of
				the public safety officer, 50 percent to the surviving child (or children, in
				equal shares) and 50 percent to the surviving spouse;
							(3)if there is no
				surviving spouse of the public safety officer, to the surviving child (or
				children, in equal shares);
							(4)if there is no
				surviving spouse of the public safety officer and no surviving child—
								(A)to the surviving
				individual (or individuals, in shares per the designation, or, otherwise, in
				equal shares) designated by the public safety officer to receive benefits under
				this subsection in the most recently executed designation of beneficiary of the
				public safety officer on file at the time of death with the public safety
				agency, organization, or unit; or
								(B)if there is no
				individual qualifying under subparagraph (A), to the surviving individual (or
				individuals, in equal shares) designated by the public safety officer to
				receive benefits under the most recently executed life insurance policy of the
				public safety officer on file at the time of death with the public safety
				agency, organization, or unit;
								(5)if there is no
				individual qualifying under paragraph (1), (2), (3), or (4), to the surviving
				parent (or parents, in equal shares) of the public safety officer; or
							(6)if there is no
				individual qualifying under paragraph (1), (2), (3), (4), or (5), to the
				surviving individual (or individuals, in equal shares) who would qualify under
				the definition of the term child under section 1204 but for
				age.
							;
					(B)in subsection
			 (b)—
						(i)by
			 striking direct result of a catastrophic and inserting
			 direct and proximate result of a personal;
						(ii)by
			 striking pay, and all that follows through the
			 same and inserting pay the same;
						(iii)by
			 striking in any year and inserting to the public safety
			 officer (if living on the date on which the determination is
			 made);
						(iv)by
			 striking in such year, adjusted and inserting with
			 respect to the date on which the catastrophic injury occurred, as
			 adjusted;
						(v)by
			 striking , to such officer;
						(vi)by
			 striking the total and all that follows through
			 For and inserting for; and
						(vii)by
			 striking That these and all that follows through the period, and
			 inserting That the amount payable under this subsection shall be the
			 amount payable as of the date of catastrophic injury of such public safety
			 officer.;
						(C)in subsection
			 (f)—
						(i)in
			 paragraph (1), by striking , as amended (D.C. Code, sec. 4–622);
			 or and inserting a semicolon;
						(ii)in
			 paragraph (2)—
							(I)by striking
			 . Such beneficiaries shall only receive benefits under such section 8191
			 that and inserting , such that beneficiaries shall receive only
			 such benefits under such section 8191 as; and
							(II)by striking the
			 period at the end and inserting ; or; and
							(iii)by
			 adding at the end the following:
							
								(3)payments under the
				September 11th Victim Compensation Fund of 2001 (49 U.S.C. 40101 note;
				Public Law
				107–42).
								;
				
						(D)by amending
			 subsection (k) to read as follows:
						
							(k)As determined by
				the Bureau, a heart attack, stroke, or vascular rupture suffered by a public
				safety officer shall be presumed to constitute a personal injury within the
				meaning of subsection (a), sustained in the line of duty by the officer and
				directly and proximately resulting in death, if—
								(1)the public safety
				officer, while on duty—
									(A)engages in a
				situation involving nonroutine stressful or strenuous physical law enforcement,
				fire suppression, rescue, hazardous material response, emergency medical
				services, prison security, disaster relief, or other emergency response
				activity; or
									(B)participates in a
				training exercise involving nonroutine stressful or strenuous physical
				activity;
									(2)the heart attack,
				stroke, or vascular rupture commences—
									(A)while the officer
				is engaged or participating as described in paragraph (1);
									(B)while the officer
				remains on that duty after being engaged or participating as described in
				paragraph (1); or
									(C)not later than 24
				hours after the officer is engaged or participating as described in paragraph
				(1); and
									(3)the heart attack,
				stroke, or vascular rupture directly and proximately results in the death of
				the public safety officer,
								unless
				competent medical evidence establishes that the heart attack, stroke, or
				vascular rupture was unrelated to the engagement or participation or was
				directly and proximately caused by something other than the mere presence of
				cardiovascular-disease risk factors.;
				and
					(E)by adding at the
			 end the following:
						
							(n)The public safety
				agency, organization, or unit responsible for maintaining on file an executed
				designation of beneficiary or executed life insurance policy for purposes of
				subsection (a)(4) shall maintain the confidentiality of the designation or
				policy in the same manner as the agency, organization, or unit maintains
				personnel or other similar records of the public safety
				officer.
							;
					(3)in section 1202
			 (42 U.S.C.
			 3796a)—
					(A)by striking
			 death, each place it appears except the second place it appears,
			 and inserting fatal; and
					(B)in paragraph (1),
			 by striking or catastrophic injury the second place it appears
			 and inserting , disability, or injury;
					(4)in section 1203
			 (42 U.S.C.
			 3796a–1)—
					(A)in the section
			 heading, by striking who have died in the line of duty
			 and inserting who
			 have sustained fatal or catastrophic injury in the line of
			 duty; and
					(B)by striking
			 who have died in the line of duty and inserting who have
			 sustained fatal or catastrophic injury in the line of duty;
					(5)in section 1204
			 (42 U.S.C.
			 3796b)—
					(A)in paragraph (1),
			 by striking consequences of an injury that and inserting
			 an injury, the direct and proximate consequences of
			 which;
					(B)in paragraph
			 (3)—
						(i)in
			 the matter preceding clause (i)—
							(I)by inserting
			 or permanently and totally disabled after
			 deceased; and
							(II)by striking
			 death and inserting fatal or catastrophic injury;
			 and
							(ii)by
			 redesignating clauses (i), (ii), and (iii) as subparagraphs (A), (B), and (C),
			 respectively;
						(C)in paragraph
			 (5)—
						(i)by
			 striking post-mortem each place it appears and inserting
			 post-injury; and
						(ii)by
			 redesignating clauses (i) and (ii) as subparagraphs (A) and (B),
			 respectively;
						(D)in paragraph (7),
			 by striking public employee member of a rescue squad or ambulance
			 crew; and inserting
						
							employee or
			 volunteer member of a rescue squad or ambulance crew (including a ground or air
			 ambulance service) that—(A)is a public
				agency; or
							(B)is (or is a part
				of) a nonprofit entity serving the public that—
								(i)is
				officially authorized or licensed to engage in rescue activity or to provide
				emergency medical services; and
								(ii)engages in rescue activities or provides
				emergency medical services as part of an official emergency response
				system;
								;
				and
					(E)in paragraph
			 (9)—
						(i)in
			 subparagraph (A), by striking as a chaplain, or as a member of a rescue
			 squad or ambulance crew; and inserting or as a
			 chaplain;;
						(ii)in
			 subparagraph (B)(ii), by striking or after the semicolon;
						(iii)in
			 subparagraph (C)(ii), by striking the period and inserting ; or;
			 and
						(iv)by
			 adding at the end the following:
							
								(D)a member of a
				rescue squad or ambulance crew who, as authorized or licensed by law and by the
				applicable agency or entity, is engaging in rescue activity or in the provision
				of emergency medical
				services.
								.
						(6)in section 1205
			 (42 U.S.C.
			 3796c), by adding at the end the following:
					
						(d)Unless expressly
				provided otherwise, any reference in this part to any provision of law not in
				this part shall be understood to constitute a general reference under the
				doctrine of incorporation by reference, and thus to include any subsequent
				amendments to the
				provision.
						;
				(7)in each of
			 subsections (a) and (b) of section 1212 (42 U.S.C. 3796d–1), sections
			 1213 and 1214 (42 U.S.C. 3796d–2 and 3796d–3), and subsections (b) and (c) of
			 section 1216 (42
			 U.S.C. 3796d–5), by striking dependent each
			 place it appears and inserting person;
				(8)in section 1212
			 (42 U.S.C.
			 3796d–1)—
					(A)in subsection
			 (a)—
						(i)in
			 paragraph (1), in the matter preceding subparagraph (A), by striking
			 Subject and all that follows through , the and
			 inserting The; and
						(ii)in
			 paragraph (3), by striking reduced by and all that follows
			 through (B) the amount and inserting reduced by the
			 amount;
						(B)in subsection
			 (c)—
						(i)in
			 the subsection heading, by striking Dependent; and
						(ii)by
			 striking dependent;
						(9)in paragraphs (2)
			 and (3) of section 1213(b) (42 U.S.C. 3796d–2(b)), by
			 striking dependent’s each place it appears and inserting
			 person’s;
				(10)in section 1216
			 (42 U.S.C.
			 3796d–5)—
					(A)in subsection (a),
			 by striking each dependent each place it appears and inserting
			 a spouse or child; and
					(B)by striking
			 dependents each place it appears and inserting a
			 person; and
					(11)in section
			 1217(3)(A) (42
			 U.S.C. 3796d–6(3)(A)), by striking described in
			 and all that follows and inserting an institution of higher education,
			 as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002);
			 and.
				(b)Amendment
			 related to expedited payment for public safety officers involved in the
			 prevention, investigation, rescue, or recovery efforts related to a terrorist
			 attackSection 611(a) of the Uniting and Strengthening America by
			 Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
			 PATRIOT ACT) Act of 2001 (42 U.S.C. 3796c–1(a)) is amended
			 by inserting or an entity described in section 1204(7)(B) of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b(7)(B))
			 after employed by such agency.
			(c)Technical and
			 conforming amendmentSection 402(l)(4)(C)
			 of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 section 1204(9)(A) and inserting section
			 1204(10)(A); and
				(2)by striking
			 42 U.S.C. 3796b(9)(A) and inserting 42 U.S.C.
			 3796b(10)(A).
				3.Authorization of
			 appropriations; determinations; appealsThe matter under the heading
			 public safety
			 officers benefits under the heading
			 Office
			 of Justice Programs under title II of division B of
			 the Consolidated Appropriations Act, 2008 (Public Law
			 110–161; 121 Stat. 1912;
			 42 U.S.C.
			 3796c–2) is amended—
			(1)by striking
			 decisions and inserting determinations;
			(2)by striking
			 (including those, and any related matters, pending); and
			(3)by striking the
			 period at the end and inserting the following: “: 
			 Provided further, That, on and
			 after the date of enactment of the Public Safety Officers’ Benefits
			 Improvements Act of 2012, as to each such statute—
				
					(1)the provisions of
				section 1001(a)(4) of such title I (42 U.S.C. 3793(a)(4)) shall
				apply;
					(2)payment (other than payment made pursuant
				to section 611 of the Uniting and Strengthening America by Providing
				Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT
				ACT) Act of 2001 (42 U.S.C. 3796c–1)) shall be
				made only upon a determination by the Bureau that the facts legally warrant the
				payment;
					(3)any reference to
				section 1202 of such title I shall be deemed to be a reference to paragraphs
				(2) and (3) of such section 1202; and
					(4)a certification submitted under any such
				statute (other than a certification submitted pursuant to section 611 of the
				Uniting and Strengthening America by Providing Appropriate Tools Required to
				Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 (42 U.S.C.
				3796c–1)) may be accepted by the Bureau as prima facie evidence
				of the facts asserted in the certification:
					Provided
				  further, That, on and after the date of enactment of the
				Public Safety Officers’ Benefits Improvements Act of 2012, no appeal shall
				bring any final determination of the Bureau before any court for review unless
				notice of appeal is filed (within the time specified herein and in the manner
				prescribed for appeal to United States courts of appeals from United States
				district courts) not later than 90 days after the date on which the Bureau
				serves notice of the final determination: 
				Provided further,  That any
				regulations promulgated by the Bureau under such part (or any such statute)
				before, on, or after the date of enactment of the Public Safety Officers’
				Benefits Improvements Act of 2012 shall apply to any matter pending on, or
				filed or accruing after, the effective date specified in the
				regulations..
			4.Effective
			 date
			(a)In
			 generalExcept as provided in subsection (b), the amendments made
			 by this Act shall—
				(1)take effect on the
			 date of enactment of this Act; and
				(2)apply to any
			 matter pending, before the Bureau of Justice Assistance or otherwise, on the
			 date of enactment of this Act, or filed or accruing after that date.
				(b)Exceptions
				(1)Rescue squads
			 and ambulance crewsFor a member of a rescue squad or ambulance
			 crew (as defined in section 1204(7) of title I of the Omnibus Crime Control and
			 Safe Streets Act of 1968, as amended by this Act), the amendments made by this
			 Act shall apply to injuries sustained on or after June 1, 2009.
				(2)Heart attacks,
			 strokes, and vascular rupturesSection 1201(k) of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968, as amended by this Act,
			 shall apply to heart attacks, strokes, and vascular ruptures sustained on or
			 after December 15, 2003.
				
	
		
			Passed the House of
			 Representatives June 27, 2012.
			Karen L. Haas,
			Clerk
		
	
	
		July 9, 2012
		Read the second time and placed on the
		  calendar
	
